835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack Joe HOLLAND, Plaintiff-Appellant,v.George WILSON, Al C. Parke, Kenneth Lyle, R.G. Hendricks, C.Ramey, and S. Talbott, Defendants-Appellees.
No. 87-5467.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Kentucky prisoner appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint in which he alleged that his due process rights were violated by a prison disciplinary proceeding.  We conclude that the dismissal was proper;  the plaintiff received adequate due process protection as required under Wolff v. McDonnell, 418 U.S. 539 (1974).


3
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.